Requestor: Terry Rice, Village Attorney Village of Sloatsburg P.O. Box 59 Suffern, New York 10901
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a proposed contract between the village and a water company is subject to a permissive or mandatory referendum and, if not, whether the village on its own may submit the proposal to a vote by the electors.
It is clear in this State that a referendum may be held by a local government only if expressly authorized by State statutory authority (1985 Op Atty Gen [Inf] 57; copy enclosed). Government by representation is the rule in New York (ibid.). Direct action by the people is permissible only in accordance with a specific delegation of authority by State law. For example, see sections 23 and24 of the Municipal Home Rule Law which subject certain local laws to referenda.
You have not found any specific authorization in State law for conducting a referendum on the proposed contract for water supply. We have not found any authority for a referendum on this subject (see Village Law, Art 11).
We conclude that a village is not authorized to conduct a referendum on a proposed contract with a water company for the supply of water.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.